As filed with the Securities and Exchange Commission on April 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22428 Cushing MLP Funds Trust (Exact name of registrant as specified in charter) 8117 Preston Road Suite 440 Dallas, TX 75225 (Address of principal executive offices) (Zip code) Jerry V. Swank 8117 Preston Road Suite 440 Dallas, TX 75225 (Name and address of agent for service) 214-692-6334 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2011 Item 1. Schedule of Investments. The Cushing MLP Premier Fund SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2011 Shares Fair Value Master Limited Partnerships and Related Companies - 93.0% (1) Coal - 8.4% (1) United States - 8.4% (1) Alliance Resource Partners, L.P. $ Oxford Resource Partners, L.P. Penn Virginia GP Holdings, L.P. Crude/Natural Gas Production - 10.2% (1) United States - 10.2% (1) Breitburn Energy Partners, L.P. Legacy Reserves, L.P. Linn Energy, LLC Crude/Refined Products Pipelines and Storage - 22.6% (1) United States - 22.6% (1) Buckeye Partners, L.P. Enbridge Energy Partners, L.P. Genesis Energy, L.P. Kinder Morgan Energy Partners, L.P. Magellan Midstream Partners, L.P. Plains All American Pipeline, L.P. Sunoco Logistics Partners, L.P. Natural Gas/Natural Gas Liquid Pipelines and Storage - 21.0% (1) United States - 21.0% (1) Duncan Energy Partners, L.P. El Paso Pipeline Partners, L.P. Energy Transfer Equity, L.P. Energy Transfer Partners, L.P. Enterprise Products Partners, L.P. ONEOK Partners, L.P. Spectra Energy Partners, L.P. TC Pipelines, L.P. Williams Partners, L.P. Natural Gas Gathering/Processing - 21.9% (1) United States - 21.9% (1) Chesapeake Midstream Partners, L.P. Crosstex Energy, L.P. DCP Midstream Partners, L.P. MarkWest Energy Partners, L.P. Regency Energy Partners, L.P. Targa Resources Partners, L.P. Western Gas Partners LP Propane - 3.3% (1) United States - 3.3% (1) Inergy, L.P. Shipping - 5.6% (1) Republic of the Marshall Islands - 5.6% (1) Capital Product Partners, L.P. Navios Maritime Partners, L.P. Total Master Limited Partnerships and Related Companies (Cost $17,235,478) $ Short-Term Investments - Investment Companies - 29.5% (1) United States - 29.5% (1) AIM Short-Term Treasury Portfolio Fund - Institutional Class, 0.02% (2) $ Fidelity Government Portfolio Fund - Institutional Class, 0.01% (2) Fidelity Money Market Portfolio - Institutional Class, 0.21% (2) First American Government Obligations Fund - Class Z, 0.01% (2) First American Treasury Obligations Fund - Class Z, 0.00% (2) Total Short-Term Investments (Cost $5,714,803) $ Total Investments - 122.5% (1) (Cost $22,950,281) $ Liabilites in Excess of Other Assets - (22.5)% (1) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ Calculated as a percentage of net assets applicable to common stockholders. Rate reported is the current yield as of February 28, 2011. Tax Basis The cost basis of investments for federal income tax purposes at February 28, 2011 was as follows: Cost of investments$22,950,281 Gross unrealized appreciation870,032 Gross unrealized depreciation( 70,061) Net unrealized appreciation$799,971 Fair Value Measurements Various inputs that are used in determining the fair value of the Cushing MLP Premier Fund’s (the “Fund”) investments are summarized in the three broad levels listed below: · Level 1 — quoted prices in active markets for identical securities · Level 2 — other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. These inputs are summarized in the three broad levels listed below. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description February 28, 2011 (Level 1) (Level 2) (Level 3) Equity Securities Master Limited Partnerships and Related Companies (a) $- $- Total Equity Securities - - Other Short-Term Investments - - Total Other - - Total $- $- (a) All other industry classifications are identified in the Schedule of Investments.The Fund did not hold Level 3 investments at any time during the fiscal quarter ended February 28, 2011. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Cushing MLP Funds Trust By (Signature and Title)/s/ Jerry V. Swank Jerry V. Swank, President DateApril 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)/s/ Jerry V. Swank Jerry V. Swank, President Date April 27, 2011 By (Signature and Title)/s/ John H. Alban John H. Alban, Treasurer Date April 27, 2011
